DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 3. The Action is responsive to the RCE filed above and further in responsive to the Applicant’s Remarks, Arguments and Amendments filed October 27, 2020.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; and
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted September 16, 2020 was made under 35 U.S.C. § 103 as being unpatentable over 
Hussam: “SYSTEM AND METHOD FOR LOCATION, UNDERSTANDING AND ASSIMILATION OF DIGITAL DOCUMENTS THROUGH ABSTRACT INDICIA”, (U.S. Patent Application Publication US 20080027933 A1, filed July 20, 2007 and published January 31, 2008), in view of 
Tsuda et al.: “MERCHANDISE MANAGEMENT METHOD, MERCHANDISE RECOMMENDATION METHOD, AND COMPUTER PROGRAM THEREFOR”, (U.S. Patent Application Publication US 20020184107 A1, filed September 24, 2001 and published December 5, 2002, hereafter “Tsuda”).

In a response, with respect to the above rejections, concerning rejections made to claims 1-20, the Applicant argued, in the Remarks, Arguments, and Amendments filed October 27, 2020, that 
“”Tsuda [0202] is cited as teaching the limitations of "comparing the first list of documents and the second list of documents" and "in response to determining identical documents inside first list of documents and said second list of documents ... removing a second number of documents from said plurality of stored documents". (Office Action Pg. 12). Tsuda does teach "transferring documents from the negative sample document 
“”Hussam, or the remaining cited art, does not teach or suggest at least the   limitation of removing documents "not related to topmost ranked evidence fragments." Hussam [0284] teaches "a way for the user to arbitrarily select items from the results lists." (emphasis added). And "The user can add or remove results items from the container as they wish." Arbitrarily removing an item from is not the same as removing a document not related to the topmost ranked evidence fragments. Hussam [0074] teaches searching for documents and indicating key words in those documents. Hussam [0139] is directed to search engines and their benefit. Neither of these paragraphs, nor the remaining portions of Hussam teach removing "documents not related to topmost evidence fragments.“”.

A further review of the rejections and the claims, in view of the prosecution histories of the application, and further in view of the RCE/Amendments filed October 27, 2020, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the below features related to archiving of topmost ranked documents:
“receiving a first query into a cognitive system, 
wherein said cognitive system comprises a cognitive engine, a plurality of stored documents, and a related learned model;
determining a first result of said first query against said cognitive system based on said related learned model, 
wherein said first result comprises a plurality of evidence fragments and each evidence fragment is correlated to a document of the plurality of stored documents;
ranking said plurality of evidence fragments;
determining for said first query a first list of documents of said plurality of stored documents;
determining metadata of each document in said first list of documents;
removing a first number of documents document from said plurality of stored
documents, 
wherein said first number of documents are elements of said first list of documents, and 
wherein said first number of documents do not relate to topmost ranked evidence fragments;
redetermining said first result comprising determining a second list of documents of said plurality of stored documents without said first number of documents document;
determining a confidence cliff;
comparing said first list of documents with said second list of documents;
determining said first list of documents and said second list of documents contain identical documents up to said confidence cliff;
in response to determining identical documents in said first list of documents and said second list of documents up to said confidence cliff, removing a second number of documents from said plurality of stored documents, 
wherein said second number of documents is an element of said first list of documents and said second list of documents, and 
wherein said second number of documents does not relate to said topmost ranked evidence fragments; and
storing said metadata of respective documents of said first list of documents, said plurality of evidence fragments, and said first query” in combination with other subject matters recited in the independent claims 1, 11 and 20 as a whole is distinctive from prior art.



Claims (2-10) and (12-19) are directly or indirectly dependent upon the independent claims 1 and 11, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
April 2, 2021